IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


JAMES C. MARKOVSKY, EXECUTOR OF : No. 162 EAL 2015
THE ESTATE OF JAMES MARKOVSKY,  :
DECEASED                        :
                                : Petition for Allowance of Appeal from
                                : the Order of the Superior Court
           v.                   :
                                :
                                :
CROWN CORK & SEAL CO., PENN     :
CENTRAL CORPORATION AND         :
CONSOLIDATED RAIL CORPORATION   :
                                :
                                :
PETITION OF: JAMES C. MARKOVSKY :


                                   ORDER



PER CURIAM

      AND NOW, this 29th day of September, 2015, the Petition for Allowance of

Appeal is DENIED.